UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-116595 LEASE EQUITY APPRECIATION FUND II, L.P. (Exact name of registrant as specified in its charter) Delaware 20-1056194 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) SmallerReportingCompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesxNo There is no public market for the Registrant’s securities. INDEX LEASE EQUITY APPRECIATION FUND II, L.P. INDEX TO ANNUAL REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations – Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statement of Changes in Partners’ (Deficit) – Three Months Ended March 31, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements – March 31, 2011 (Unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 24 PART II OTHER INFORMATION ITEM 6. Exhibits 25 SIGNATURES 27 2 INDEX LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) (Unaudited) March 31, December 31, ASSETS Cash $ $ Restricted cash Accounts receivable 55 65 Investment in leases and loans, net Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND PARTNERS’ (DEFICIT) CAPITAL Liabilities: Debt $ $ Note payable - related party Accounts payable and accrued expenses Other liabilities Derivative liabilities, at fair value Due to affiliate Total liabilities Commitments and contingencies Partners’ (Deficit): General partner ) ) Limited partners ) ) Accumulated other comprehensive loss ) ) Total partners’ (deficit) ) ) Total liabilities and partners’ (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INDEX LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except unit and per unit data) (Unaudited) Three Months Ended March 31, Revenues: Interest on equipment financings $ $ Rental income Losses on sales of equipment and lease dispositions, net ) ) Other Expenses: Interest expense Loss on derivative activities — Interest expense - related party 38 Depreciation on operating leases Provision for credit losses General and administrative expenses Administrative expenses reimbursed to affiliate Management fees to affiliate — Net loss $ ) $ ) Net loss allocated to limited partners $ ) $ ) Weighted average number of limited partner units outstanding during the period Net loss per weighted average limited partner unit $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 INDEX LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Deficit (In thousands, except unit data) (Unaudited) Accumulated General Other Total Partner Limited Partners Comprehensive Partners’ Comprehensive Amount Units Amount (Loss) Income Deficit (Loss) Income Balance, January 1, 2011 $ ) $ ) $ ) $ ) Cash distributions (3 ) — ) — ) Net loss ) — ) — ) $ ) Unrealized loss on hedging derivitives — — — Amortization of gain on financial derivative — — — ) ) ) Balance, March 31, 2011 $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 INDEX LEASE EQUITY APPRECIATION FUND II, L.P. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Losses on sales of equipment and lease dispositions, net Depreciation on operating leases Provision for credit losses Amortization of deferred financing costs Amortization of gain on financial derivative ) ) Unrealized gains on derivative hedging activities ) — Changes in operating assets and liabilities: Accounts receivable 10 7 Other assets 9 Accounts payable and accrued expenses and other liabilities ) Due to affiliate ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of leases and loans — ) Proceeds from leases and loans Security deposits returned ) ) Net cash provided by investing activities Cash flows from financing activities: Borrowings of debt — Repayment of debt ) ) Borrowings- note payable - related party — Repayments - note payable - related party (4
